Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 14, 15, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Dragan (US 2006/0048025) further in view of Adems (US 2017/0277530 A1).







                 As to claim 1, TAKIGuChi teaches information processing apparatus, to which a predetermined equipment is able to be detached or attached (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraphs [48]-[50]) and which is able to store a setting value of a predetermined item related to the predetermined equipment in a storage area (the measured integrated values of electric power are stored in an auxiliary storage device to thereby , the information processing apparatus comprising:
a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]); and at least one controller configured to function as (The control unit 11 includes a detection unit (an operating detector) 17 that detects the operation state of the equipment, based on the data acquired by the acquisition unit 16. The acquisition unit 16 is connected to a logical terminal of the equipment, and includes an input receiving unit 12 that receives input of a state signal from the equipment, paragraph [48]-[50]);
an acquiring unit configured to acquire updated data output from an external device

(real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]),
an updating unit configured to, in accordance with the acquisition, update the setting value of the predetermined item stored in the storage area with a display process (storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in of displaying a confirm button enabling a user confirm the update on the display in a case where the predetermined equipment is attached (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]).

Taguchi does not explicitly teach update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached. However, Dragan teaches update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached (scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed … The apparatus can then automatically reset itself and begin monitoring for a next occurrence of the (or a) operating condition of interest. These capabilities and behaviors, in turn, readily permit unattended operation of the apparatus. Once properly interfaced to the item (or items) of equipment of concern, the apparatus can be activated and left unsupervised. 
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached as taught by Taguchi into the modified  Dragan to reduce amount of data that leads up to the fault of interest and that will hopefully include sufficient information to aid in identifying the cause of the fault.
Taguchi and Dragan do not teach acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not from a server via a network. However, Adems teaches acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network (regardless, if in block 304 the compute device 100 determines to install the firmware update, the method 300 advances to block 306 in which the compute device 100 stores an indicator (e.g., in the data storage device 114) to boot into a firmware update boot mode after the compute device 100 has been restarted, paragraph [22]).



As to claim 15, it is rejected for the same reason as claim 1 above.

As to claims 8 and 22, TAKIGuChi teaches  the updated data includes at least an item not requiring a selection of the confirm button by a user (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), 
            Dragan teaches an item requiring a selection of the confirm button by a user (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]), or an item requiring a selection of the confirm button by a user and rebooting of the information processing apparatus are necessary.
As to claim 13, TAKIGuChi teaches a method of controlling an information processing apparatus, to which a predetermined equipment is able to be detachably attached, which is able to store a setting value of a predetermined item related to the predetermined equipment in a storage area, and which has a display that display information, the method comprising:
an acquiring unit configured to acquire updated data output from an external device
real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]),
an updating unit configured to, in accordance with the acquisition, update the setting value of the predetermined item stored in the storage area with a display process (storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]) of displaying a confirm button enabling a user confirm the update on the display in a case where the predetermined equipment is attached (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]).
Dragan teaches update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached (scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that 

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached to reduce amount of data that leads up to the fault of interest and that will hopefully include sufficient information to aid in identifying the cause of the fault.
Taguchi and Dragan do not teach acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network . However, Adems teaches acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network (regardless, if in block 304 the compute device 100 determines to install the firmware update, the method 300 advances to block 306 in which the compute device 100 stores an indicator (e.g., in the data storage device 114) to boot into a firmware update boot mode after the compute device 100 has been restarted, paragraph [22]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network as taught by Taguchi into the modified Dragan to allows data transfers, such as firmware updates, to occur at higher speeds compared to conventional memory access methods; thereby, improve system’s performance.
Taguchi and Dragan do not teach acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not from a server via a network. However, Adems teaches acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network (regardless, if in block 304 the compute device 100 determines to install the firmware update, the method 300 advances to block 306 in which the compute device 100 stores an indicator (e.g., in the data storage device 114) to boot into a firmware update boot mode after the compute device 100 has been restarted, paragraph [22]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network as taught by Taguchi into the modified Dragan to allows data transfers, such as firmware updates, to occur at higher speeds compared to conventional memory access methods; thereby, improve system’s performance.


As to claims 14 and 24, TAKIGuChi teaches a method of controlling an information processing apparatus, to which a predetermined application is able to be installed (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]-[50]), which is able to store a setting value of a predetermined item related to the predetermined application in a storage area (the measured integrated values of electric power are stored in an auxiliary storage device to thereby collect the data and report the same to an equipment administer as a daily report or a monthly report, paragraph [64]; stores an equipment state detection program for detecting an operation state of equipment, paragraph [28]), and which has a display that display information a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]), the method comprising:
updating the setting value of the predetermined item based on updated data output from an external device (real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]), and in accordance with the update of storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]);and
Dragan teaches not displaying the confirm button on the display in a case where the predetermined application is not installed. However, Dragan teaches not displaying the confirm button on the display in a case where the predetermined application is not installed (scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed … The apparatus can then automatically reset itself and begin monitoring for a next occurrence of the (or a) operating condition of interest. These capabilities and behaviors, in turn, readily permit unattended operation of the apparatus. Once properly interfaced to the item (or items) of equipment of concern, the apparatus can be activated and left unsupervised. At some later time an operator can extract the captured data as has been non-temporarily stored in the second memory 38 (either on-site or remotely) to conduct an analysis of the data as part of an effort to identify a cause or causes for an undesired operating condition. Upon concluding 
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of update the setting value of the predetermined item stored in the storage area without the display process in a case where the predetermined equipment is not attached to reduce amount of data that leads up to the fault of interest and that will hopefully include sufficient information to aid in identifying the cause of the fault.
Taguchi and Dragan do not teach acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not from a server via a network. However, Adems teaches acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network (regardless, if in block 304 the compute device 100 determines to install the firmware update, the method 300 advances to block 306 in which the compute device 100 stores an indicator (e.g., in the data storage device 114) to boot into a firmware update boot mode after the compute device 100 has been restarted, paragraph [22]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network as taught by Taguchi into the modified Dragan to allows data transfers, such as firmware updates, to occur at higher speeds compared to conventional memory access methods; thereby, improve system’s performance.


 apparatus, to which a predetermined application is able to be installed (when the equipment state detection apparatus 10 is attached to the equipment are displayed. This enables the user to visually confirm information held by the equipment state detection apparatus 10 with ease, paragraph [48]-[50]), which is able to store a setting value of a predetermined item related to the predetermined application in a storage area (the measured integrated values of electric power are stored in an auxiliary storage device to thereby collect the data and report the same to an equipment administer as a daily report or a monthly report, paragraph [64]; stores an equipment state detection program for detecting an operation state of equipment, paragraph [28]), and which has a display that display information a display configured to display information (measured data may be notified directly to the display unit 58 from the measurement unit 51 to thereby display the data, paragraphs [48]-[52]), the method comprising:
updating the setting value of the predetermined item based on updated data output from an external device (real time is time based on only the change of the signal outputted from the equipment; the control part 25 outputs the state signal to the equipment state detection apparatus 10. As the state signal, a start signal and an end signal are outputted. The start signal is a signal outputted when the press machine 9 starts the operation, and specifically, a signal outputted when the press part 21 starts downward motion, paragraph [57]), and in accordance with the update of the setting value of the predetermined item based on the updated data, displaying a confirm button enabling a user confirm the update on the display in a case where the predetermined application is storage unit 13 that stores data acquired by the acquisition unit 16 and the like, and a display unit 18 that displays the data and the like stored in the storage unit, paragraph [48]; the equipment state detection apparatus 10 acquires the real-time state data regarding the operation state of the equipment to detect the operation state of the equipment, based on the acquired state data, paragraph [64]);and
Dragan teaches not displaying the confirm button on the display in a case where the predetermined application is not installed. However, Dragan teaches not displaying the confirm button on the display in a case where the predetermined application is not installed (scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed … The apparatus can then automatically reset itself and begin monitoring for a next occurrence of the (or a) operating condition of interest. These capabilities and behaviors, in turn, readily permit unattended operation of the apparatus. Once properly interfaced to the item (or items) of equipment of concern, the apparatus can be activated and left unsupervised. At some later time an operator can extract the captured data as has been non-temporarily stored in the second memory 38 (either on-site or remotely) to conduct an analysis of the data as part of an effort to identify a cause or causes for an undesired operating condition. Upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraphs [42]-[44]).

Taguchi and Dragan do not teach acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not from a server via a network. However, Adems teaches acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network (regardless, if in block 304 the compute device 100 determines to install the firmware update, the method 300 advances to block 306 in which the compute device 100 stores an indicator (e.g., in the data storage device 114) to boot into a firmware update boot mode after the compute device 100 has been restarted, paragraph [22]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of acquire updated data of the predetermined item regardless of whether the predetermined equipment is attached or not t from a server via a network as taught by Taguchi into the modified Dragan to allows data transfers, such as firmware updates, to occur at higher speeds compared to conventional memory access methods; thereby, improve system’s performance.

Claims 2, 3, 4, 9 , 16, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Dragan (US 2006/0048025) further in view of Adems (US 2017/0277530 A1) and further in view of Ellis (US 2007/0157266 A1).
TAKIGUCHI, Ellis and Adems do not teach the at least one controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected, and allows the execution of the process using the updated setting value of the predetermined item after the confirm button is selected. However, Ellis teaches controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected, and allows the execution of the process using the updated setting value of the predetermined item after the confirm button is selected (In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of controller does not allow execution of a process using the updated setting value of the predetermined item until the confirm button is selected as taught by TAKIGUCHI, Ellis and Adems into the modified Ellis to allowing execution of the process using the updated setting value of the predetermined item after the confirm button is selected and efficiently navigate media selections with easily identify media.

At to claims 3 and 17, Ellis teaches the at least one controller notifies the predetermined equipment of the update of the predetermined item based on the selection of the confirm button (in response to the user selecting to add the selected user equipment devices to the group (e.g., using add 


At to claim 9, Dragan teaches wherein an equipment different from the predetermined equipment is also able to be detached or attached to the at least one unit, and (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), and
Ellis teaches wherein the predetermined item is an item related to the different equipment (In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).

At to claim 23, Dragan teaches wherein an equipment different from the predetermined equipment is also able to be detached or attached to the at least one unit, and (upon concluding the exercise, the apparatus is then readily detached from the item of equipment and either stored or moved to another item of equipment for another monitoring activity, paragraph [44]), and
Ellis teaches wherein the predetermined item is an item related to the different equipment (In response to the user selecting to add the selected user equipment devices to the group (e.g., using add button 1204 (FIG. 12a)), the list of user equipment devices that defines the group may be updated to include the added user equipment devices, paragraph [151]).

Claims 5, 6,7, 19-20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Dragan (US 2006/0048025) further in view of SHIKANO (US 2012/0317259 A1).
As to claims 5, 19 and 21, TAKIGUCHI and Dragan do not teach the at least one controller reboots the information processing apparatus based on the selection of the confirm button. However, SHIKANO teaches at least one controller reboots the information processing apparatus based on the selection of the confirm button (this example shows that the power source of the physical server "ps1" is turned on and is booted normally. This allows operation managers to confirm sequentially that a result after execution is correct. By pressing “Confirm" button 564, the status confirmation screen 560 ends, paragraph [93]).
It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of controller reboots the information processing apparatus based on the selection of the confirm button to operate management task of a data center can be made efficient.
As to claims 6 and 20, SHIKANO teaches the confirm button has information indicating setting reflection (after modifications or changes are made to the confirmed by selecting a confirm button 76 and then selecting an exit button 78 to return to the equipment set up menu, paragraph [63]).

It would have been obvious to one of ordinary skill in the art before effective filing of claimed invention to incorporate the teaching of confirm button has information indicating setting reflection to allow for the processing capacity of the equipment to be set accordingly.
 As to claim 7, the confirm button has information indicating rebooting (this example shows that the power source of the physical server "ps1" is turned on and is booted normally. This allows operation managers to confirm sequentially that a result after execution is correct. By pressing “Confirm" button 564, the status confirmation screen 560 ends, paragraph [93]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Dragan (US 2006/0048025) further in view of Do (US 6,356,585 B1).
As to claim 10, Takiguchi and Dragan do not explicitly teach wherein the predetermined equipment is a modem. However, Do teaches the predetermined equipment is a modem s  (Equipment, such as, computers, network devices, servers, or other devices, can be attached to modem… fax machine, col. 2 , lines 20-31 ) .

As to claim 12, Do teaches the predetermined equipment is a controller (Equipment, such as, computers, network devices, servers, or other devices, can be attached to modem 14. Modem 14 communicates with a data network (not shown) coupled to modem 16 across line, col. 2, lines 20-31).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKIGUCHI (US 2012/0191414 A) in view of Dragan (US 2006/0048025) further in view of Hirotaka (US 6,356,585 B1).
As to claim 11, TakiGuchi and Dragan do not explicitly teach wherein the predetermined equipment is a scanner. However, Hirotaka teaches predetermined equipment is a scanner (scanner is normally attached to the top of the mobile information equipment, paragraphs [10]-[15]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of predetermined equipment is a modem to communicate with a data network (not shown) coupled to modem  across line to configuration requires picking up the mobile information equipment upside down when the scanner is operated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195